J-S18013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JUSTIN M. NEFF                        :
                                       :
                   Appellant           :   No. 1286 MDA 2021

      Appeal from the Judgment of Sentence Entered October 4, 2021
  In the Court of Common Pleas of Schuylkill County Criminal Division at
                     No(s): CP-54-CR-0001570-2020

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JUSTIN M. NEFF                        :
                                       :
                   Appellant           :   No. 1287 MDA 2021

      Appeal from the Judgment of Sentence Entered October 4, 2021
  In the Court of Common Pleas of Schuylkill County Criminal Division at
                     No(s): CP-54-CR-0001571-2020

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JUSTIN M. NEFF                        :
                                       :
                   Appellant           :   No. 1288 MDA 2021

      Appeal from the Judgment of Sentence Entered October 4, 2021
  In the Court of Common Pleas of Schuylkill County Criminal Division at
                     No(s): CP-54-CR-0001572-2020

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S18013-22


                                            :
              v.                            :
                                            :
                                            :
 JUSTIN M. NEFF                             :
                                            :
                     Appellant              :   No. 1289 MDA 2021

       Appeal from the Judgment of Sentence Entered October 4, 2021
   In the Court of Common Pleas of Schuylkill County Criminal Division at
                      No(s): CP-54-CR-0001573-2020

BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:             FILED: AUGUST 1, 2022

      Appellant, Justin M. Neff, appeals from the judgment of sentence of an

aggregate term of 96 to 192 months’ incarceration, imposed after he was

convicted, in four separate cases, of delivering a controlled substance,

possession with intent to deliver a controlled substance, possession of a

controlled substance, and criminal use of a communication facility. On appeal,

Appellant challenges the trial court’s decision to grant the Commonwealth’s

motion to consolidate his four cases for trial, as well as the sufficiency of the

evidence to sustain his convictions. We affirm.

      The trial court briefly summarized the facts of Appellant’s underlying

cases, as follows:

      [Appellant] was prosecuted in four separate cases with delivery of
      Fentanyl, possession with intent to deliver Fentanyl, possession of
      Fentanyl, and criminal use of a cell phone to arrange the sales.
      The sales occurred on May 13, May 20, May 21, and May 22, 2020.
      Each sale was arranged by George Bonser acting as an informant
      at the direction and under the supervision of members of the
      Tamaqua Police Department. On each occasion, Bonser contacted
      [Appellant] by cell phone and asked to purchase a bundle of
      heroin; the meeting place was arranged; Bonser was searched
      and given buy money; Bonser was driven by the police to a spot

                                      -2-
J-S18013-22


      near the meeting place; he and [Appellant] approached each other
      on foot; Bonser passed money to [Appellant], who handed Bonser
      a bundle of suspected heroin; [Appellant] and Bonser walked
      away from each other; Bonser returned to the officers; and in a
      search of Bonser’s person, he was found to be in possession of
      drugs[,] but no longer in possession of the cash the police had
      given him. Each transaction was videotaped.

Trial Court Opinion (TCO), 11/10/21, at 1-2.

      Prior to trial, the Commonwealth moved to consolidate Appellant’s four

cases. The trial court ultimately granted that motion. Following Appellant’s

jury trial, he was convicted of all counts charged in each of his four cases. On

October 4, 2021, the court sentenced Appellant in each case to a term of 24

to 48 months’ incarceration.     The court directed that his sentences run

consecutively, totaling an aggregate term of 96 to 192 months’ imprisonment.

Appellant filed a timely notice of appeal in each case, which this Court

subsequently consolidated. He also complied with the trial court’s order to file

a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal. The

court filed its Rule 1925(a) opinion on November 10, 2021.

      Herein, Appellant states two issues for our review:

      A. Whether the [trial] court committed reversible legal error in
      granting [the] Commonwealth[’s] Motion to Consolidate [the] four
      (4) separate criminal actions[,] whereby the jury [heard]
      testimony of four (4) separate and distinct drug transaction[s]
      occurring on four (4) separate dates.

      B. Whether the jury verdict was insufficient in that the
      Commonwealth[’s] evidence and testimony relied upon a
      confidential informant that received cash payment[s] for
      information and testimony during a ten (10) to eleven (11) year
      period.

Appellant’s Brief at 3.


                                     -3-
J-S18013-22



      Appellant first argues that the court erred by consolidating his four

separate cases for trial. “The determination of whether separate indictments

should be consolidated for trial is within the sole discretion of the trial court[,]

and such discretion will be reversed only for a manifest abuse of discretion or

prejudice and clear injustice to the defendant.” Commonwealth v. Boyle,

733 A.2d 633, 635 (Pa. Super. 1999).

      According to the Rules of Criminal Procedure, “[o]ffenses charged in

separate indictments or informations may be tried together if … the evidence

of each of the offenses would be admissible in a separate trial for the other

and is capable of separation by the jury so that there is no danger of

confusion[.]” Pa.R.Crim.P. 582(A)(1)(a). Additionally, “[t]he court may order

separate trials of offenses or defendants, or provide other appropriate relief,

if it appears that any party may be prejudiced by offenses or defendants being

tried together.” Pa.R.Crim.P. 583.

      Under Rule 583, the prejudice the defendant suffers due to the
      joinder must be greater than the general prejudice any defendant
      suffers when the Commonwealth’s evidence links him to a
      crime. Commonwealth v. Lauro, 819 A.2d 100, 107 (Pa.
      Super. 2003).

         [T]he “prejudice” of which Rule [583] speaks is not simply
         prejudice in the sense that [the] appellant will be linked to
         the crimes for which he is being prosecuted, for that sort of
         prejudice is ostensibly the purpose of all Commonwealth
         evidence. The prejudice of which Rule [583] speaks is,
         rather, that which would occur if the evidence tended to
         convict [the] appellant only by showing his propensity to
         commit crimes, or because the jury was incapable of
         separating the evidence or could not avoid cumulating the
         evidence.


                                       -4-
J-S18013-22


      Id. (emphasis in original) (quoting Commonwealth v. Collins,
      … 703 A.2d 418, 423 ([Pa.] 1997)). Moreover, “the admission of
      relevant evidence connecting a defendant to the crimes charged
      is a natural consequence of a criminal trial, and it is not grounds
      for severance by itself.” Id. (quoting Collins, 703 A.2d at 423).

      Reading these rules together, our Supreme Court established the
      following test for severance matters:

         Where the defendant moves to sever offenses not based on
         the same act or transaction that have been consolidated in
         a single indictment or information, or opposes joinder of
         separate indictments or informations, the court must
         therefore determine: [(1)] whether the evidence of each of
         the offenses would be admissible in a separate trial for the
         other; [(2)] whether such evidence is capable of separation
         by the jury so as to avoid danger of confusion; and, if the
         answers to these inquiries are in the affirmative, [(3)]
         whether the defendant will be unduly prejudiced by the
         consolidation of offenses.

      Collins, 703 A.2d at 422 (quoting Commonwealth v. Lark, …
      543 A.2d 491, 496–97 ([Pa.] 1988)).

Commonwealth v. Ferguson, 107 A.3d 206, 210–11 (Pa. Super. 2015).

      Thus, we must first determine if the trial court erred by determining that

the evidence of each of Appellant’s drug transactions would be admissible in

a separate trial for the others.

      Evidence of crimes other than the one in question is not admissible
      solely to show the defendant’s bad character or propensity to
      commit the crime.

         However, evidence of other crimes is admissible to
         demonstrate (1) motive; (2) intent; (3) absence of mistake
         or accident; (4) a common scheme, plan or design
         embracing the commission of two or more crimes so related
         to each other that proof of one tends to prove the others;
         or (5) the identity of the person charged with the
         commission of the crime on trial.




                                     -5-
J-S18013-22


      Additionally, evidence of other crimes may be admitted where
      such evidence is part of the history of the case and forms part of
      the natural development of the facts.

Lauro, 819 A.2d at 107 (internal citations and quotation marks omitted).

      Here, in granting the Commonwealth’s pretrial motion to consolidate

Appellant’s cases, the court found that the evidence of each of Appellant’s

drug transactions would be admissible at separate trials for the others under

the ‘common plan/scheme’ exception to the rule precluding prior-bad-acts

evidence. The court explained:

      Under the circumstances presented, the crimes with which
      [Appellant] is charged allegedly consisted of a common scheme
      pursuant to which he dealt in [F]entanyl on the same street corner
      in Tamaqua after receiving phone calls to meet and deliver the
      drug to the same [confidential informant] in quantities for which
      he charged $40.00. Each deal was part of a common scheme and
      evidence of each would be admissible in a trial of another.

Trial Court Opinion, 5/17/21, at 4.

      In response, Appellant argues that “[t]he Commonwealth presented no

testimony as to a continuing criminal enterprise whereby, at the time of [the]

alleged transactions[,] … an agreement was made to meet at a predetermined

time and date. Instead, the Commonwealth[’s] testimony indicated that the

four (4) separate transactions were initiated by four (4) separate phone

contacts.” Appellant’s Brief at 9. Notably, Appellant cites no legal authority

to support his suggestion that, for the drug sales to considered part of a

common plan/scheme, the Commonwealth was required to show that he and

the CI planned, during each drug transaction, the ‘time and date’ of the next

drug sale.    As such, he has not convinced us that the court abused its


                                      -6-
J-S18013-22



discretion by concluding that the drug transactions were part of a common

plan/scheme. Namely, all the sales occurred within an eight-day time-frame,

the same informant called Appellant, they met at the same location, and

Appellant supplied the same quantity of drugs for the same price during each

sale. This evidence was sufficient to prove that the drug sales were “so related

to each other that proof of one tends to prove the others[.]” Lauro, 819 A.2d

at 107. Thus, the court did not abuse its discretion in concluding that the

evidence of each individual drug sale would be admissible at a separate trial

for the others under the common plan/scheme exception to the rule precluding

prior-bad-acts evidence.

      The court also found that the jury would be able to easily separate, and

deliberate on, the facts of each drug sale without confusion. See Trial Court

Opinion, 5/17/21, at 4.     In response, Appellant baldly claims that “[t]he

Commonwealth relied on similar facts that could not allow [the] jury to make

individual deliberation of each separate criminal action.” Appellant’s Brief at

9. However, the trial court convincingly opined:

      [T]he factual scenarios that the Commonwealth desire[d] to
      present at trial involve[d], at most, three fact witnesses, being
      the two police officers and potentially the [confidential informant].
      All transactions encompassed very short periods of time to
      complete and were recorded by video. A jury should have no
      problem separating the rather uncomplicated fact patterns of the
      cases.

Trial Court Opinion, 5/17/21, at 4. We agree with the court, and discern no

abuse of discretion in its decision.



                                       -7-
J-S18013-22



      Finally, the court found that Appellant would not “be unduly prejudiced

by the consolidation such that a jury would be incapable of separating the

evidence or [that it would] convict [Appellant] not based upon the evidence

relevant to a particular incident[,] but based upon a propensity to commit

crimes.” Id. While Appellant counters that he was “severely prejudiced” by

the jury’s hearing the details of all four drug transactions, he offers little

elaboration to support his position.        Appellant’s Brief at 10. We are

unconvinced. The jury heard testimony by Bonser (the informant who bought

drugs from Appellant) and the officers who observed the sales.           That

testimony was corroborated by videos of each of the four drug transactions.

In light of this record, Appellant has not demonstrated that his convictions

were improperly premised on the jury’s finding that he had a propensity to

commit crimes because of the consolidation of his cases. Instead, the jury’s

verdict was undoubtedly premised on the overwhelming evidence of

Appellant’s guilt of each individual drug sale.

      In sum, the evidence of each of Appellant’s drug sales would be

admissible in a separate trial for the others under the common plan/scheme

exception. Additionally, the evidence of each sale was capable of separation

by the jury so that there was no danger of confusion. Finally, Appellant has

not demonstrated that he was prejudiced by the consolidation of his four

cases. Accordingly, we discern no abuse of discretion in the court’s decision

to grant the Commonwealth’s motion to consolidate Appellant’s cases.

      Next, Appellant claims that the evidence was insufficient to sustain his

                                      -8-
J-S18013-22



convictions. To begin, we note our standard of review of a challenge to the

sufficiency of the evidence:

      In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Commonwealth v. Moreno, 14 A.3d
      133 (Pa. Super. 2011). Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa. Super.
      2009). The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.
      Moreno, supra at 136.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011).

      Here, Appellant does not identify what particular conviction(s) he is

challenging. Instead, he essentially argues that none of his convictions were

supported by adequate evidence because they were all premised on the

incredible testimony of George Bonser.       According to Appellant, because

Bonser received cash payments in return for his cooperation, and he had been

working as a paid informant for over a decade, his testimony was wholly

unbelievable and insufficient to sustain Appellant’s convictions.

      Attacks on credibility determinations are challenges to the weight, not

sufficiency of the evidence. See Commonwealth v. Gaskins, 692 A.2d 224,

227 (Pa. Super. 1997).         Therefore, Appellant’s argument that Bonser’s

testimony was not credible is not a proper sufficiency challenge. Moreover,

he waived any challenge to the weight of Bonser’s testimony by not raising

that claim before the trial court. See Pa.R.Crim.P. 607(A) (stating that a claim



                                      -9-
J-S18013-22



that the verdict was against the weight of evidence must be raised before the

trial court orally or in a written motion prior to sentencing, or in a post-

sentence motion).

          Notwithstanding Appellant’s misconstruing his claim, and/or waiving it

for our review, we would deem it meritless. As the trial court observes,

          [t]hrough a combination of direct testimony and videotape
          evidence[,] the Commonwealth showed that [Appellant] used a
          cell phone to arrange four sales of drugs. The jury was told that
          Bonser, who purchased the drugs from [Appellant,] was paid by
          the police for his services as an informant. [Appellant’s] counsel
          argued that Bonser was being paid by the police to be an
          informant and, therefore, should not be believed. Counsel also
          argued that the jury should not believe the Commonwealth’s
          evidence because there was no video of Bonser handing over the
          drugs he purchased to the police. These arguments simply were
          not accepted by the jury.

          Being paid to be an informant is a factor the jury may consider
          when evaluating the informant’s testimony. It does not disqualify
          the informant’s testimony as evidence. Similarly, a jury could
          question why police officers who are videotaping a sale of drugs
          to an informant did not tape the informant[’s] handing the drugs
          to the officers after the sale; however, the officers’ testimony to
          that[] fact[,] without recording the event, does not create the
          absence of evidence to establish that the informant returned to
          the officers with drugs but no money. This point was also argued
          by defense counsel to the jury without success.

TCO at 2-3. Again, we agree with the court. Thus, we would conclude, for

the reasons set forth by the court, that Appellant’s second issue warrants no

relief.

          Judgment of sentence affirmed.




                                        - 10 -
J-S18013-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/01/2022




                          - 11 -